Citation Nr: 0202407	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  02-00 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Thomas E. Forte, D.O., M.S.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from June 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefit sought on 
appeal.  The appellant is the veteran's widow.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's death certificate shows that he died in 
April 2000 due to respiratory failure as a consequence of 
chronic obstructive pulmonary disease.

3. During the veteran's lifetime, service connection had been 
established for residuals of flash burns on his arms, hands, 
face, stomach, and left leg.

4. The veteran's chronic obstructive pulmonary disease was 
not manifested during service or for many years thereafter, 
and is not shown to be causally or etiologically related to 
the veteran's service.

5.  The medical evidence demonstrates that the veteran's 
chronic obstructive pulmonary disease was due to the use of 
tobacco.



CONCLUSION OF LAW

The requirements for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§  1103, 
1310, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that the 
veteran's death from chronic obstructive pulmonary disease 
was related to his active service.  The appellant maintains 
that the veteran started smoking while in service, that he 
continued smoking following service, and that this smoking 
caused the chronic obstructive pulmonary disease that caused 
his death.  She also contends that the veteran's service-
connected residuals of burns aggravated the veteran's chronic 
obstructive pulmonary disease or, in the alternative, that 
the veteran's 1995 claim for nonservice-connected pension 
prevents the application of 38 U.S.C.A. § 1103.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records and relevant 
treatment records have been obtained.  The statement of the 
case provided to the appellant, as well as additional 
correspondence to the appellant, informed her and her 
representative of the pertinent laws and regulations and the 
evidence necessary to substantiate her claim.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992). 

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 1999); 38 C.F.R. § 3.303 (2001).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).  Medical 
evidence is required to establish a causal connection between 
service or a disability of service origin and the veteran's 
death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  
Nevertheless, for claims filed after June 10, 1998, a 
veteran's death is not considered to have resulted from 
injury incurred or disease contracted during active service 
on the basis that it resulted from the veteran's use of 
tobacco products in service.  See 38 U.S.C.A. § 1103.

The veteran had active military service from June 1943 to 
February 1946. According to the veteran's death certificate, 
he died in April 2000 as a consequence of respiratory failure 
due to chronic obstructive pulmonary disease.  Contributing 
conditions were noted as multifocal atrial tachycardia and 
hypertension.  During his lifetime, the veteran had 
established service connection for residuals of flash burns 
to the right forearm, left hand, face, left leg, and stomach.
 
Service medical records contain no evidence of chronic 
obstructive lung disease.  Service medical records dated 
January 1945 show a diagnosis of multiple burns.  According 
to the record, the veteran received flash burns when a 
crashing plane hit his ship.  The veteran had second degree 
burns of the right ulnar forearm and the ulnar side dorsum of 
the left hand, with superficial burns and adhesions on the 
abdomen and left knee.  The veteran's separation examination 
showed a normal respiratory system and a normal chest x-ray.  
No defects were noted.

A review of the private medical evidence of record reveals 
that the veteran was diagnosed with chronic obstructive 
pulmonary disease.  The diagnosis is first reflected in 
medical evidence of pulmonary function tests performed in the 
1980s.  The first record showing confirmation of this 
diagnosis was a February 1992 radiology report from a chest 
x-ray, which showed chronic obstructive pulmonary disease 
with old granulomatous disease.  

A pulmonary consultation record from D. J. Dortin, Jr., D.O., 
F.C.C.P., dated June 1995, shows that the veteran had dyspnea 
with exertion for many years, which had worsened over the 
last five years.  According to the record, the veteran was a 
"60 pack year smoker" who quit in 1978.  A letter from Dr. 
Dortin to T. Forte, M.D., also dated June 1995, shows that 
the veteran had severe obstruction to airflow with 
hyperinflated lungs and noted that a computerized tomography 
(CT) scan showed bilateral apical bullous disease, typical of 
that seen in smokers.

Records dated November 1995, from R. K. Wolf, M.D., indicate 
that the veteran underwent a right video thoracoscopy, 
decortication, and volume reduction.  A record dated February 
2000 indicates that the veteran participated in Phase II of 
the Pulmonary Rehabilitation Program at the Jewish Hospital 
in Cincinnati, Ohio from July 1995 through September 1995. 

In October 1996, the veteran was hospitalized with complaints 
of shortness of breath.  Examination of the chest was 
negative for definite wheezing, but breath sounds were 
decreased and there was evidence of possible forced 
expiration.  The chest x-ray did not show any definite acute 
infiltrates.  The diagnosis was an acute exacerbation of 
chronic obstructive pulmonary disease. 

Additional treatment records dated November 1995 through 
April 1999 reflect that the veteran was treated for severe 
chronic obstructive pulmonary disease, status-post right lung 
reduction.  

In January 2000, the veteran reported to the emergency room, 
complaining of shortness of breath.  A long history of 
chronic obstructive pulmonary disease was noted, as was the 
veteran's history of heavy smoking through the 1970s.  A 
chest x-ray was negative for a large infiltrate, but the 
veteran had a severe emphysematous barrel chest, with 
flattening of the diaphragm.  The diagnosis was acute 
exacerbation of chronic obstructive pulmonary disease.

In March 2000, the veteran was admitted to the hospital with 
complaints of shortness of breath.  A chest x-ray showed 
incomplete resolution of bilateral pleural effusions and 
bilateral hyperinflation and flattening of the diaphragms.  
Examination of the chest revealed some scattered wheezes and 
rhonchi.  He was diagnosed with acute respiratory failure and 
severe chronic obstructive pulmonary disease.

An April 2000 record shows that the veteran was hospitalized 
with moderate respiratory distress due to persistent 
shortness of breath.  Chest x-rays showed a slight increase 
in the left basilar disease and improvement in the left 
pleural effusion. The diagnosis was an acute, severe 
exacerbation of chronic obstructive pulmonary disease.

A June 2001 letter from Dr. Dortin states that he treated the 
veteran for his chronic obstructive pulmonary disease.  He 
noted that the veteran underwent a right lung reduction 
surgery in an attempt to improve his symptoms, but that the 
veteran continued to have severe impairment due to his 
chronic obstructive pulmonary disease.  He further stated 
that the veteran's severe chronic obstructive pulmonary 
disease was tobacco-related.

A July 2001 letter from J. S. Kleinfelder, M.D., states that 
the veteran had a long history of chronic pulmonary 
obstructive disease and a long history of smoking two to 
three packs per day from when he entered military service 
until the mid to late 1970s.  Dr. Kleinfelder opined that the 
veteran's chronic obstructive pulmonary disease was 
"undoubtedly [caused]" by the veteran's cigarette smoking.  
He also stated that the veteran's death was due to 
respiratory failure secondary to chronic obstructive 
pulmonary disease.

Another July 2001 letter, from G. A. Turner, M.D., F.C.C.P., 
stated that the veteran died as a result of respiratory 
failure due to chronic obstructive pulmonary disease. He 
noted that pulmonary function tests and x-rays documented the 
veteran's chronic obstructive lung disease.  He opined that 
the veteran's chronic obstructive pulmonary disease and 
emphysema were related to the veteran's long history of 
tobacco use.

The Board acknowledges the appellant's contention regarding 
the veteran's smoking in service, and its relationship to the 
disability that led to his death.  However, Congress has 
prohibited the grant of service connection for a disability 
on the basis that such disability resulted from a disease 
attributable to the use of tobacco products during the 
veteran's active service for claims filed after June 10, 
1998.  See 38 U.S.C.A. § 1103.  Therefore, as a matter of 
law, any claims received by VA after June 10, 1998, are 
subject to this restriction.  

In the appellant's case, the record clearly shows that the 
appellant's claim, asserting that the veteran's chronic 
obstructive pulmonary disease was due to smoking, was not 
filed until May 2000.  The evidence of record clearly shows 
that the veteran's respiratory failure was caused by the 
veteran's chronic obstructive pulmonary disease, which was 
caused by the veteran's tobacco use.   The Board notes that 
service medical records are entirely negative for evidence of 
chronic obstructive pulmonary disease or other evidence of 
respiratory problems.  In addition, the veteran's chronic 
obstructive pulmonary disease was first manifest many years 
following service.  In this regard, the earliest evidence of 
record confirming the  diagnosis of chronic obstructive 
pulmonary disease is a radiology report from a February 1992 
chest x-ray.  Likewise, there is no medical evidence that 
even suggests that the veteran's chronic obstructive 
pulmonary disease was in any way related to the veteran's 
service.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.312.  Rather, as discussed earlier, the medical evidence 
reflects that the veteran's chronic obstructive pulmonary 
disease was due to the veteran's 60-pack year history of 
smoking. 

The provisions of 38 U.S.C.A. § 1103 are dispositive of the 
theory of entitlement in this case and require that the claim 
be denied.  In a case where the law, and not the evidence, is 
dispositive, the claim should be denied or the appeal to the 
Board should be terminated because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  As the appellant's 
claim was received on May 8, 2000, well after the effective 
date of 38 U.S.C.A. § 1103, the appellant's claim for service 
connection of the veteran's cause of death is prohibited as a 
matter of law.

Lastly, the Board also acknowledges the appellant's argument 
that the veteran's previous claim for nonservice-connected 
pension and for aid and attendance preceded the effective 
date of 38 U.S.C.A. § 1103, and therefore her claim should be 
allowed.  According to the record, the veteran filed these 
claims in September 1995 and these claims were adjudicated in 
December 1995.  Nonservice-connected pension was awarded on 
the basis of the veteran's emphysema with respiratory 
insufficiency.  The veteran did not file an appeal.  
Significantly, service connection had not been established 
for any lung disease during the veteran's lifetime, and even 
if the veteran had filed a claim for service connection for 
emphysema, the claim would not have survived his death.  As a 
matter of law, veterans' claims do not survive their deaths.  
See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Furthermore, 
the appellant's current claim for service connection for 
cause of death is separate and distinct from the veteran's 
previous claims.  Thus, the appellant's assertion that the 
present claim was originally filed in September 1995 is 
without merit.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

